                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

JEFFERY PONDE,                                  )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )         CV 119-132
                                                )
TED EDWIN PHILBIN, Warden;                      )
LARRY REDD, Deputy Warden;                      )
OFFICER BULLIT; and                             )
OFFICER JORDAN,                                 )
                                                )
              Defendants.                       )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, currently incarcerated at Augusta State Medical Prison (“ASMP”) in

Grovetown, Georgia, is proceeding pro se and in forma pauperis (“IFP”) in this case brought

pursuant to 42 U.S.C. § 1983. Because he is proceeding IFP, Plaintiff’s pleading must be

screened to protect potential defendants. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir.

1984); Al-Amin v. Donald, 165 F. App’x 733, 736 (11th Cir. 2006) (per curiam). The Court

affords a liberal construction to a pro se litigant’s pleadings, holding them to a more lenient

standard than those drafted by an attorney, Erickson v. Pardus, 551 U.S. 89, 94 (2007), but

the Court may dismiss the complaint or any portion thereof if it is frivolous, malicious, or

fails to state a claim upon which relief may be granted, or if it seeks monetary relief from a

defendant who is immune to such relief. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

After a review of Plaintiff’s complaint and prior history of case filings, the Court REPORTS

and RECOMMENDS this action be DISMISSED without prejudice.
I.     BACKGROUND

       A prisoner attempting to proceed IFP in a civil action in federal court must comply

with the mandates of the Prison Litigation Reform Act (“PLRA”), Pub. L. No. 104-134,

§§ 801-810, 110 Stat. 1321 (1996). 28 U.S.C. § 1915(g) of the PLRA provides:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that it
       is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical
       injury.

       “This provision of the PLRA, commonly known as the three strikes provision,

requires frequent filer prisoners to prepay the entire filing fee before federal courts may

consider their lawsuits and appeals.” Rivera v. Allin, 144 F.3d 719, 723 (11th Cir. 1998)

(internal citations omitted), abrogated on other grounds by Jones v. Bock, 549 U.S. 199

(2007). The Eleventh Circuit has upheld the constitutionality of § 1915(g) because it does

not violate an inmate’s right to access the courts, the doctrine of separation of powers, an

inmate’s right to due process of law, or an inmate’s right to equal protection. Id. at 721-27.

       To that end, the “Questionnaire for Prisoners Proceeding Pro Se Under 42 U.S.C.

§ 1983” requires that prisoner plaintiffs disclose: (1) whether they ever filed a lawsuit

dealing with the same or similar facts involved in the present lawsuit, (2) whether, while

incarcerated or detained, they ever filed a lawsuit dealing with facts other than those

involved in the present lawsuit, and other than an appeal or request for collateral relief

related to their underlying conviction, and (3) whether any such suit filed IFP in federal court

was dismissed on the ground that it was frivolous, malicious, or failed to state a claim. (Doc.

no. 1, pp. 2-3.) If there is more than one such lawsuit, the additional lawsuits must be

                                               2
described on a separate piece of paper. (Id.)

II.       DISCUSSION

          Here, Plaintiff stated he filed one prior case in the Middle District of Georgia which

was resolved by settlement. Ponde v. Wilcox State Prison, 5:2015cv300 (M.D. Ga. Aug. 6,

2015.) However, the Court is aware at least two other cases Plaintiff filed in federal court,

the most recent of which was dismissed as frivolous. Ponde v. Smith, CV 1:2014cv3821

(N.D. Ga. Nov. 28, 2014); Ponde v. Owens, 1:2013cv4303 (N.D. Ga. Dec. 30, 2013).

          The Eleventh Circuit has approved of dismissing a case based on dishonesty in a

complaint. In Rivera, the Court of Appeals reviewed a prisoner plaintiff’s filing history for

the purpose of determining whether prior cases counted as “strikes” under the PLRA and

stated:

          The district court’s dismissal without prejudice in Parker is equally, if not
          more, strike-worthy. In that case, the court found that Rivera had lied under
          penalty of perjury about the existence of a prior lawsuit, Arocho. As a
          sanction, the court dismissed the action without prejudice, finding that Rivera
          “abuse[d] the judicial process[.]”

Rivera, 144 F.3d at 731; see also Strickland v. United States, 739 F. App’x 587, 587 (11th

Cir. 2018) (per curiam) (affirming dismissal of complaint based on failure to disclose eight

habeas petitions filed in district court); Sears v. Haas, 509 F. App’x 935, 936 (11th Cir.

2013) (per curiam) (affirming dismissal of complaint where prisoner plaintiff failed to

accurately disclose previous litigation); Redmon v. Lake Cty. Sheriff’s Office, 414 F. App’x

221, 223, 226 (11th Cir. 2011) (per curiam) (affirming dismissal, after directing service of

process, of amended complaint raising claims that included denial of proper medical care and

cruel and unusual punishment for placement in a “restraint chair” and thirty-seven days of

solitary confinement upon discovering prisoner plaintiff failed to disclose one prior federal

                                                3
lawsuit); Young v. Sec’y Fla. Dep’t of Corr., 380 F. App’x 939, 940-41 (11th Cir. 2010) (per

curiam) (affirming dismissal of third amended complaint based on a plaintiff’s failure to

disclose prior cases on the court’s complaint form); Alexander v. Salvador, No. 5:12cv15,

2012 WL 1538368 (N.D. Fla. Mar. 21, 2012) (dismissing case alleging deliberate

indifference to serious medical needs where plaintiff failed to disclose new case commenced

in interim between filing original complaint and second amended complaint), adopted by,

Alexander v. Salvador, No. 5:12cv15, 2012 WL 1538336 (N.D. Fla. May 2, 2012).

       The practice of dismissing a case as a sanction for providing false information about

prior filing history is also well established in the Southern District of Georgia. See, e.g.,

Brown v. Wright, CV 111-044 (S.D. Ga. June 17, 2011); Hood v. Tompkins, CV 605-094

(S.D. Ga. Oct. 31, 2005), aff’d, 197 F. App’x 818 (11th Cir. 2006) (per curiam). As

discussed above, Plaintiff’s disclosures concerning his prior federal lawsuits was blatantly

dishonest. Accordingly, this case should be dismissed without prejudice as a sanction for the

dishonesty.

III.   CONCLUSION

       Because Plaintiff has abused the judicial process by providing dishonest information

about his filing history, the Court REPORTS and RECOMMENDS this action be

DISMISSED without prejudice as a sanction.

       SO REPORTED and RECOMMENDED this 24th day of September, 2019, at

Augusta, Georgia.




                                             4
